DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are directed to eligible subject matter under 35 U.S.C. 101.  Independent claims 1, 14, and 15, considered as a whole and as an ordered combination of elements, recites additional elements which integrate the abstract idea of providing access to records of requested services into a practical application of the abstract idea under Step 2A Prong Two of the eligibility framework.  The claimed invention provides a technical solution which provides a user with access to securely stored data, in a system where access to data is granted in response to receipt of a digital identifier securely stored on a device, without the digital identifier being made known to the device’s user (see Specification, para. 0007).
Claims 1-15 are allowable over the prior art.
The most relevant prior art of record is:
Silbernagl (US 2014/0310179 A1) discloses a system and method for using existing identification token infrastructures for mass transit fare product entitlement and payment. The system and method make use of tokens--usually issued by a third party--for identification purposes and optionally for settlement purposes. The system does not store information on the tokens and instead maintains access control data (i.e., "white" and "black" lists). The implementation differs from known systems that require specially issued credit cards that have dedicated mass transit functionality.
Van Os (US 2018/0068313 A1) discloses a method in which an account is provisioned onto an electronic device. In some examples, the device receives a value to fund the account provisioned on the electronic device. In some examples, the electronic device transacts with a contactless transaction terminal using the provisioned account and displays an indication of the transaction. In some examples, the electronic device transmits information corresponding to the provisioned account without checking for authentication. In some examples, the device receives user input initiating a process for moving the account from a first device to a second device. In some examples, the device receives account payment credentials from a second device when a set of payment criteria are met.
Dill (US 2015/0032626 A1) discloses systems and methods for interoperable network token processing. A network token system provides a platform that can be leveraged by external entities (e.g., third party wallets, e-commerce merchants, payment enablers/payment service providers, etc.) or internal payment processing network systems that have the need to use the tokens to facilitate payment transactions. A token registry vault can provide interfaces for various token requestors (e.g., mobile device, issuers, merchants, mobile wallet providers, etc.), merchants, acquirers, issuers, and payment processing network systems to request generation, use and management of tokens. The network token system further provides services such as card registration, token generation, token issuance, token authentication and activation, token exchange, and token life-cycle management.
The most relevant Non-Patent Literature is:
U. Demir Alan and D. Birant ("Server-Based Intelligent Public Transportation System with NFC") discloses a server based fare calculation and user management system for providing personalized exclusive privileges to riders without getting the special card of the province and allows passengers to benefit from all the advantages of the cities' transport pricing.
The prior art does not disclose the limitations of independent claims 1, 14, and 15, considered as a whole and as an ordered combination of elements, including:
…
at a later time:
receiving, at the server, from a communications device, a request for a list of services provided to the user by the service provider, said request indicating user details which are available to the user but which were not indicated in any of the one or more requests for services, the user details  including an account number of an account associated with the digital identifier, the account number different than the digital identifier;
generating, by the server, a special personal identifier number (sPIN), the sPIN indicating the user details and comprising a flag indicating that the sPIN indicates the user details, the sPIN different than the account number and the digital identifier; 
sending, by the server, a request for the digital identifier to a network processor, the request comprising the sPIN; 
receiving, at the server, from the network processor, a response to the request for the digital identifier, said response comprising the sPIN and the digital identifier; 
responsive thereto, obtaining, by the server, from the interactions database, the record of each requested service associated with the digital identifier; and 
providing, by the server, to the communications device, the record of each requested service associated with the digital identifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
L. Bai, G. Kane and P. Lyons, "Open architecture for contactless smartcard-based portable electronic payment systems," 2008 IEEE International Conference on Automation Science and Engineering, 2008, pp. 715-719, doi: 10.1109/COASE.2008.4626497.
T. Gyger and O. Desjeux, "EasyRide: active transponders for a fare collection system," in IEEE Micro, vol. 21, no. 6, pp. 36-42, Nov.-Dec. 2001, doi: 10.1109/40.977756.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698